14‐2131‐cv 
      Madden v. Midland Funding, LLC 


 1                                       In the
 2                United States Court of Appeals
 3                            For the Second Circuit
 4                                           
 5                                  August Term, 2014 
 6                                   No. 14‐2131‐cv 

 7                                SALIHA MADDEN,  
 8              on behalf of herself and all others similarly situated, 
 9                               Plaintiff‐Appellant, 

10                                         v. 

11       MIDLAND FUNDING, LLC, MIDLAND CREDIT MANAGEMENT, INC., 
12                         Defendants‐Appellees. 
13                                    

14                  Appeal from the United States District Court 
15                     for the Southern District of New York. 
16                    No. 7:11‐cv‐08149 ― Cathy Seibel, Judge. 
17                                         
18                                         
19                            ARGUED: MARCH 19, 2015 
20                              DECIDED: MAY 22, 2015 
21                                         
22                                         
23               Before: LEVAL, STRAUB and DRONEY, Circuit Judges. 
24                             
                                          
                       MADDEN V. MIDLAND FUNDING, LLC 
 1          Appeal from an order of the United States District Court for 
 2    the Southern District of New York (Cathy Seibel, Judge), holding that 
 3    the plaintiff’s claims are preempted by the National Bank Act, 
 4    denying class certification, and granting judgment in favor of the 
 5    defendants.  We hold that non‐national bank entities are not entitled 
 6    to protection under the National Bank Act from state‐law usury 
 7    claims merely because they are assignees of a national bank.   
 8          Accordingly, we REVERSE the District Court’s holding as to 
 9    National Bank Act preemption, VACATE the District Court’s 
10    judgment and denial of class certification, and REMAND for further 
11    proceedings consistent with this opinion. 
12                                         
13                                         
14                         DANIEL ADAM SCHLANGER, Schlanger & 
15                         Schlanger LLP, Pleasantville, NY (Peter Thomas 
16                         Lane, Schlanger & Schlanger LLP, Pleasantville, 
17                         NY; Owen Randolph Bragg, Horwitz, Horwitz & 
18                         Associates, Chicago, IL, on the brief), for Saliha 
19                         Madden. 

20                       THOMAS ARTHUR LEGHORN (Joseph L. Francoeur, 
21                       on the brief), Wilson Elser Moskowitz Edelman & 
22                       Dicker LLP, New York, NY, for Midland Funding, 
23                       LLC and Midland Credit Management, Inc. 
24                                          

25    STRAUB, Circuit Judge: 

26          This putative class action alleges violations of the Fair Debt 

27    Collection Practices Act (“FDCPA”) and New York’s usury law.  The 

28    proposed class representative, Saliha Madden, alleges that the 


                                        ‐2‐ 
                                           
                        MADDEN V. MIDLAND FUNDING, LLC 
 1    defendants violated the FDCPA by charging and attempting to 

 2    collect interest at a rate higher than that permitted under the law of 

 3    her home state, which is New York.  The defendants contend that 

 4    Madden’s claims fail as a matter of law for two reasons:  (1) state‐

 5    law usury claims and FDCPA claims predicated on state‐law 

 6    violations against a national bank’s assignees, such as the 

 7    defendants here, are preempted by the National Bank Act (“NBA”), 

 8    and (2) the agreement governing Madden’s debt requires the 

 9    application of Delaware law, under which the interest charged is 

10    permissible.   

11          The District Court entered judgment for the defendants.  

12    Because neither defendant is a national bank nor a subsidiary or 

13    agent of a national bank, or is otherwise acting on behalf of a 

14    national bank, and because application of the state law on which 

15    Madden’s claim relies would not significantly interfere with any 

16    national bank’s ability to exercise its powers under the NBA, we 




                                        ‐3‐ 
                                           
                        MADDEN V. MIDLAND FUNDING, LLC 
 1    reverse the District Court’s holding that the NBA preempts 

 2    Madden’s claims and accordingly vacate the judgment of the District 

 3    Court.  We leave to the District Court to address in the first instance 

 4    whether the Delaware choice‐of‐law clause precludes Madden’s 

 5    claims. 

 6           The District Court also denied Madden’s motion for class 

 7    certification, holding that potential NBA preemption required 

 8    individualized factual inquires incompatible with proceeding as a 

 9    class.  Because this conclusion rested upon the same erroneous 

10    preemption analysis, we also vacate the District Court’s denial of 

11    class certification. 

12                               BACKGROUND 

13    A.     Madden’s Credit Card Debt, the Sale of Her Account, and 
14           the Defendants’ Collection Efforts 
15     
16           In 2005, Saliha Madden, a resident of New York, opened a 

17    Bank of America (“BoA”) credit card account.  BoA is a national 




                                        ‐4‐ 
                                                         
                                   MADDEN V. MIDLAND FUNDING, LLC 
 1    bank.1  The account was governed by a document she received from 

 2    BoA titled “Cardholder Agreement.”  The following year, BoA’s 

 3    credit card program was consolidated into another national bank, 

 4    FIA Card Services, N.A. (“FIA”).  Contemporaneously with the 

 5    transfer to FIA, the account’s terms and conditions were amended 

 6    upon receipt by Madden of a document titled “Change In Terms,” 

 7    which contained a Delaware choice‐of‐law clause.   

 8               Madden owed approximately $5,000 on her credit card 

 9    account and in 2008, FIA “charged‐off” her account (i.e., wrote off 

10    her debt as uncollectable).  FIA then sold Madden’s debt to 

11    Defendant‐Appellee Midland Funding, LLC (“Midland Funding”), a 

12    debt purchaser.  Midland Credit Management, Inc. (“Midland 

13    Credit”), the other defendant in this case, is an affiliate of Midland 

14    Funding that services Midland Funding’s consumer debt accounts.  

                                                    
       National banks are “corporate entities chartered not by any State, but by the 
      1

      Comptroller of the Currency of the U.S. Treasury.”  Wachovia Bank v. Schmidt, 546 
      U.S. 303, 306 (2006). 



                                                       ‐5‐ 
                                            
                       MADDEN V. MIDLAND FUNDING, LLC 
 1    Neither defendant is a national bank.  Upon Midland Funding’s 

 2    acquisition of Madden’s debt, neither FIA nor BoA possessed any 

 3    further interest in the account. 

 4           In November 2010, Midland Credit sent Madden a letter 

 5    seeking to collect payment on her debt and stating that an interest 

 6    rate of 27% per year applied.   

 7    B.     Procedural History 

 8           A year later, Madden filed suit against the defendants—on 

 9    behalf of herself and a putative class—alleging that they had 

10    engaged in abusive and unfair debt collection practices in violation 

11    of the FDCPA, 15 U.S.C. §§ 1692e, 1692f, and had charged a usurious 

12    rate of interest in violation of New York law, N.Y. Gen. Bus. Law 

13    § 349; N.Y. Gen. Oblig. Law § 5‐501; N.Y. Penal Law § 190.40 

14    (proscribing interest from being charged at a rate exceeding 25% per 

15    year).   




                                          ‐6‐ 
                                           
                       MADDEN V. MIDLAND FUNDING, LLC 
 1          On September 30, 2013, the District Court denied the 

 2    defendants’ motion for summary judgment and Madden’s motion 

 3    for class certification.  In ruling on the motion for summary 

 4    judgment, the District Court concluded that genuine issues of 

 5    material fact remained as to whether Madden had received the 

 6    Cardholder Agreement and Change In Terms, and as to whether 

 7    FIA had actually assigned her debt to Midland Funding.  However, 

 8    the court stated that if, at trial, the defendants were able to prove 

 9    that Madden had received the Cardholder Agreement and Change 

10    In Terms, and that FIA had assigned her debt to Midland Funding, 

11    her claims would fail as a matter of law because the NBA would 

12    preempt any state‐law usury claim against the defendants.  The 

13    District Court also found that if the Cardholder Agreement and 

14    Change In Terms were binding upon Madden, any FDCPA claim of 

15    false representation or unfair practice would be defeated because the 

16    agreement permitted the interest rate applied by the defendants.   




                                         ‐7‐ 
                                           
                       MADDEN V. MIDLAND FUNDING, LLC 
 1          In ruling on Madden’s motion for class certification, the 

 2    District Court held that because “assignees are entitled to the 

 3    protection of the NBA if the originating bank was entitled to the 

 4    protection of the NBA . . . the class action device in my view is not 

 5    appropriate here.”  App’x at 120.  The District Court concluded that 

 6    the proposed class failed to satisfy Rule 23(a)’s commonality and 

 7    typicality requirements because “[t]he claims of each member of the 

 8    class will turn on whether the class member agreed to Delaware 

 9    interest rates” and “whether the class member’s debt was validly 

10    assigned to the Defendants,” id. at 127‐28, both of which were 

11    disputed with respect to Madden.  Similarly, the court held that the 

12    requirements of Rule 23(b)(2) (relief sought appropriate to class as a 

13    whole) and (b)(3) (common questions of law or fact predominate) 

14    were not satisfied “because there is no showing that the 

15    circumstances of each proposed class member are like those of 

16    Plaintiff, and because the resolution will turn on individual 




                                        ‐8‐ 
                                           
                        MADDEN V. MIDLAND FUNDING, LLC 
 1    determinations as to cardholder agreements and assignments of 

 2    debt.”  Id. at 128. 

 3           On May 30, 2014, the parties entered into a “Stipulation for 

 4    Entry of Judgment for Defendants for Purpose of Appeal.”  Id. 

 5    at 135.  The parties stipulated that FIA had assigned Madden’s 

 6    account to the defendants and that Madden had received the 

 7    Cardholder Agreement and Change In Terms.  This stipulation 

 8    disposed of the two genuine disputes of material fact identified by 

 9    the District Court, and provided that “a final, appealable judgment 

10    in favor of Defendants is appropriate.”  Id. at 138.  The District Court 

11    “so ordered” the Stipulation for Entry of Judgment.   

12           This timely appeal followed. 

13                                DISCUSSION 

14           Madden argues on appeal that the District Court erred in 

15    holding that NBA preemption bars her state‐law usury claims.  We 

16    agree.  Because neither defendant is a national bank nor a subsidiary 

17    or agent of a national bank, or is otherwise acting on behalf of a 

                                        ‐9‐ 
                                           
                       MADDEN V. MIDLAND FUNDING, LLC 
 1    national bank, and because application of the state law on which 

 2    Madden’s claim relies would not significantly interfere with any 

 3    national bank’s ability to exercise its powers under the NBA, we 

 4    reverse the District Court’s holding that the NBA preempts 

 5    Madden’s claims and accordingly vacate the judgment of the District 

 6    Court.  We also vacate the District Court’s judgment as to Madden’s 

 7    FDCPA claim and the denial of class certification because those 

 8    rulings were predicated on the same flawed preemption analysis. 

 9          The defendants contend that even if we find that Madden’s 

10    claims are not preempted by the NBA, we must affirm because 

11    Delaware law—rather than New York law—applies and the interest 

12    charged by the defendants is permissible under Delaware law.  

13    Because the District Court did not reach this issue, we leave it to the 

14    District Court to address in the first instance on remand.   




                                        ‐10‐ 
                                            
                       MADDEN V. MIDLAND FUNDING, LLC 
 1    I.     National Bank Act Preemption 

 2           The federal preemption doctrine derives from the Supremacy 

 3    Clause of the United States Constitution, which provides that “the 

 4    Laws of the United States which shall be made in Pursuance” of the 

 5    Constitution “shall be the supreme Law of the Land.”  U.S. Const. 

 6    art. VI, cl. 2.  According to the Supreme Court, “[t]he phrase ‘Laws 

 7    of the United States’ encompasses both federal statutes themselves 

 8    and federal regulations that are properly adopted in accordance 

 9    with statutory authorization.”  City of New York v. FCC, 486 U.S. 57, 

10    63 (1988).   

11           “Preemption can generally occur in three ways:  where 

12    Congress has expressly preempted state law, where Congress has 

13    legislated so comprehensively that federal law occupies an entire 

14    field of regulation and leaves no room for state law, or where federal 

15    law conflicts with state law.”  Wachovia Bank, N.A. v. Burke, 414 F.3d 

16    305, 313 (2d Cir. 2005), cert. denied, 550 U.S. 913 (2007).  The 




                                         ‐11‐ 
                                            
                       MADDEN V. MIDLAND FUNDING, LLC 
 1    defendants appear to suggest that this case involves “conflict 

 2    preemption,” which “occurs when compliance with both state and 

 3    federal law is impossible, or when the state law stands as an obstacle 

 4    to the accomplishment and execution of the full purposes and 

 5    objective of Congress.”  United States v. Locke, 529 U.S. 89, 109 (2000) 

 6    (internal quotation marks omitted). 

 7          The National Bank Act expressly permits national banks to 

 8    “charge on any loan . . . interest at the rate allowed by the laws of 

 9    the State, Territory, or District where the bank is located.”  12 U.S.C. 

10    § 85.  It also “provide[s] the exclusive cause of action” for usury 

11    claims against national banks, Beneficial Nat’l Bank v. Anderson, 539 

12    U.S. 1, 11 (2003), and “therefore completely preempt[s] analogous 

13    state‐law usury claims,” Sullivan v. Am. Airlines, Inc., 424 F.3d 267, 

14    275 (2d Cir. 2005).  Thus, there is “no such thing as a state‐law claim 

15    of usury against a national bank.”  Beneficial Nat’l Bank, 539 U.S. 

16    at 11; see also Pac. Capital Bank, N.A. v. Connecticut, 542 F.3d 341, 352 




                                         ‐12‐ 
                                           
                       MADDEN V. MIDLAND FUNDING, LLC 
 1    (2d Cir. 2008) (“[A] state in which a national bank makes a loan may 

 2    not permissibly require the bank to charge an interest rate lower 

 3    than that allowed by its home state.”).  Accordingly, because FIA is 

 4    incorporated in Delaware, which permits banks to charge interest 

 5    rates that would be usurious under New York law, FIA’s collection 

 6    at those rates in New York does not violate the NBA and is not 

 7    subject to New York’s stricter usury laws, which the NBA preempts. 

 8          The defendants argue that, as assignees of a national bank, 

 9    they too are allowed under the NBA to charge interest at the rate 

10    permitted by the state where the assignor national bank is located—

11    here, Delaware.  We disagree.  In certain circumstances, NBA 

12    preemption can be extended to non‐national bank entities.  To apply 

13    NBA preemption to an action taken by a non‐national bank entity, 

14    application of state law to that action must significantly interfere 

15    with a national bank’s ability to exercise its power under the NBA.  




                                        ‐13‐ 
                                                
                       MADDEN V. MIDLAND FUNDING, LLC 
 1    See Barnett Bank of Marion Cnty., N.A. v. Nelson, 517 U.S. 25, 33 (1996); 

 2    Pac. Capital Bank, 542 F.3d at 353.   

 3          The Supreme Court has suggested that that NBA preemption 

 4    may extend to entities beyond a national bank itself, such as non‐

 5    national banks acting as the “equivalent to national banks with 

 6    respect to powers exercised under federal law.”  Watters v. Wachovia 

 7    Bank, N.A., 550 U.S. 1, 18 (2007).  For example, the Supreme Court 

 8    has held that operating subsidiaries of national banks may benefit 

 9    from NBA preemption.  Id.; see also Burke, 414 F.3d at 309 (deferring 

10    to reasonable regulation that operating subsidiaries of national 

11    banks receive the same preemptive benefit as the parent bank).  This 

12    Court has also held that agents of national banks can benefit from 

13    NBA preemption.  Pac. Capital Bank, 542 F.3d at 353‐54 (holding that 

14    a third‐party tax preparer who facilitated the processing of refund 

15    anticipation loans for a national bank was not subject to Connecticut 

16    law regulating such loans); see also SPGGC, LLC v. Ayotte, 488 F.3d 




                                         ‐14‐ 
                                             
                        MADDEN V. MIDLAND FUNDING, LLC 
 1    525, 532 (1st Cir. 2007) (“The National Bank Act explicitly states that 

 2    a national bank may use ‘duly authorized officers or agents’ to 

 3    exercise its incidental powers.” (internal citation omitted)), cert. 

 4    denied, 552 U.S. 1185 (2008). 

 5           The Office of the Comptroller of the Currency (“OCC”), “a 

 6    federal agency that charters, regulates, and supervises all national 

 7    banks,” Town of Babylon v. Fed. Hous. Fin. Agency, 699 F.3d 221, 224 

 8    n.2 (2d Cir. 2012), has made clear that third‐party debt buyers are 

 9    distinct from agents or subsidiaries of a national bank, see OCC 

10    Bulletin 2014‐37, Risk Management Guidance (Aug. 4, 2014), 

11    available at http://www.occ.gov/news‐

12    issuances/bulletins/2014/bulletin‐2014‐37.html (“Banks may pursue 

13    collection of delinquent accounts by (1) handling the collections 

14    internally, (2) using third parties as agents in collecting the debt, or 

15    (3) selling the debt to debt buyers for a fee.”).  In fact, it is precisely 

16    because national banks do not exercise control over third‐party debt 




                                          ‐15‐ 
                                           
                         MADDEN V. MIDLAND FUNDING, LLC 
 1    buyers that the OCC issued guidance regarding how national banks 

 2    should manage the risk associated with selling consumer debt to 

 3    third parties.  See id.      

 4           In most cases in which NBA preemption has been applied to a 

 5    non‐national bank entity, the entity has exercised the powers of a 

 6    national bank—i.e., has acted on behalf of a national bank in 

 7    carrying out the national bank’s business.   This is not the case here.  

 8    The defendants did not act on behalf of BoA or FIA in attempting to 

 9    collect on Madden’s debt.  The defendants acted solely on their own 

10    behalves, as the owners of the debt. 

11           No other mechanism appears on these facts by which 

12    applying state usury laws to the third‐party debt buyers would 

13    significantly interfere with either national bank’s ability to exercise 

14    its powers under the NBA.  See Barnett Bank, 517 U.S. at 33.  Rather, 

15    such application would “limit[] only activities of the third party 

16    which are otherwise subject to state control,” SPGGC, LLC v. 




                                        ‐16‐ 
                                           
                       MADDEN V. MIDLAND FUNDING, LLC 
 1    Blumenthal, 505 F.3d 183, 191 (2d Cir. 2007), and which are not 

 2    protected by federal banking law or subject to OCC oversight.   

 3          We reached a similar conclusion in Blumenthal.  There, a 

 4    shopping mall operator, SPGGC, sold prepaid gift cards at its malls, 

 5    including its malls in Connecticut.  Id. at 186.  Bank of America 

 6    issued the cards, which looked like credit or debit cards and 

 7    operated on the Visa debit card system.  Id. at 186‐87.  The gift cards 

 8    included a monthly service fee and carried a one‐year expiration 

 9    date.  Id. at 187.   The Connecticut Attorney General sued SPGGC 

10    alleging violations of Connecticut’s gift card law, which prohibits 

11    the sale of gift cards subject to inactivity or dormancy fees or 

12    expiration dates.  Id. at 187‐88.  SPGGC argued that NBA 

13    preemption precluded suit.  Id. at 189. 

14          We held that SPGGC failed to state a valid claim for 

15    preemption of Connecticut law insofar as the law prohibited SPGGC 

16    from imposing inactivity fees on consumers of its gift cards.  Id. 




                                        ‐17‐ 
                                           
                       MADDEN V. MIDLAND FUNDING, LLC 
 1    at 191.  We reasoned that enforcement of the state law “does not 

 2    interfere with BoA’s ability to exercise its powers under the NBA 

 3    and OCC regulations.”  Id.  “Rather, it affects only the conduct of 

 4    SPGGC, which is neither protected under federal law nor subject to 

 5    the OCC’s exclusive oversight.”  Id.   

 6          We did find, in Blumenthal, that Connecticut’s prohibition on 

 7    expiration dates could interfere with national bank powers because 

 8    Visa requires such cards to have expiration dates and “an outright 

 9    prohibition on expiration dates could have prevented a Visa 

10    member bank (such as BoA) from acting as the issuer of the Simon 

11    Giftcard.”  Id. at 191.  We remanded for further consideration of the 

12    issue.  Here, however, state usury laws would not prevent consumer 

13    debt sales by national banks to third parties.  Although it is possible 

14    that usury laws might decrease the amount a national bank could 

15    charge for its consumer debt in certain states (i.e., those with firm 




                                        ‐18‐ 
                                            
                       MADDEN V. MIDLAND FUNDING, LLC 
 1    usury limits, like New York), such an effect would not “significantly 

 2    interfere” with the exercise of a national bank power. 

 3          Furthermore, extension of NBA preemption to third‐party 

 4    debt collectors such as the defendants would be an overly broad 

 5    application of the NBA.  Although national banks’ agents and 

 6    subsidiaries exercise national banks’ powers and receive protection 

 7    under the NBA when doing so, extending those protections to third 

 8    parties would create an end‐run around usury laws for non‐national 

 9    bank entities that are not acting on behalf of a national bank.   

10          The defendants and the District Court rely principally on two 

11    Eighth Circuit cases in which the court held that NBA preemption 

12    precluded state‐law usury claims against non‐national bank entities.  

13    In Krispin v. May Department Stores, 218 F.3d 919 (8th Cir. 2000), May 

14    Department Stores Company (“May Stores”), a non‐national bank 

15    entity, issued credit cards to the plaintiffs.  Id. at 921.  By agreement, 

16    those credit card accounts were governed by Missouri law, which 




                                         ‐19‐ 
                                            
                       MADDEN V. MIDLAND FUNDING, LLC 
 1    limits delinquency fees to $10.  Id.  Subsequently, May Stores 

 2    notified the plaintiffs that the accounts had been assigned and 

 3    transferred to May National Bank of Arizona (“May Bank”), a 

 4    national bank and wholly‐owned subsidiary of May Stores, and that 

 5    May Bank would charge delinquency fees of up to “$15, or as 

 6    allowed by law.”  Id.  Although May Stores had transferred all 

 7    authority over the terms and operations of the accounts to May 

 8    Bank, it subsequently purchased May Bank’s receivables and 

 9    maintained a role in account collection.  Id. at 923. 

10          The plaintiffs brought suit under Missouri law against May 

11    Stores after being charged $15 delinquency fees.  Id. at 922.  May 

12    Stores argued that the plaintiffs’ state‐law claims were preempted by 

13    the NBA because the assignment and transfer of the accounts to May 

14    Bank “was fully effective to cause the bank, and not the store, to be 

15    the originator of [the plaintiffs’] accounts subsequent to that time.”  

16    Id. at 923.  The court agreed: 




                                        ‐20‐ 
                                                          
                                   MADDEN V. MIDLAND FUNDING, LLC 
 1               [T]he store’s purchase of the bank’s receivables does not 
 2               diminish  the  fact  that  it  is  now  the  bank,  and  not  the 
 3               store, that issues credit, processes and services customer 
 4               accounts,  and  sets  such  terms  as  interest  and  late  fees.  
 5               Thus, although we recognize that the NBA governs only 
 6               national  banks,  in  these  circumstances  we  agree  with 
 7               the  district  court  that  it  makes  sense  to  look  to  the 
 8               originating  entity  (the  bank),  and  not  the  ongoing 
 9               assignee  (the  store),  in  determining  whether  the  NBA 
10               applies. 
11     
12    Id. at 924 (internal citation omitted).2 




                                                    
      2 We believe the District Court gave unwarranted significance to Krispin’s 

      reference to the “originating entity” in the passage quoted above.  The District 
      Court read the sentence to suggest that, once a national bank has originated a 
      credit, the NBA and the associated rule of conflict preemption continue to apply 
      to the credit, even if the bank has sold the credit and retains no further interest in 
      it.  The point of the Krispin holding was, however, that notwithstanding the 
      bank’s sale of its receivables to May Stores, it retained substantial interests in the 
      credit card accounts so that application of state law to those accounts would have 
      conflicted with the bank’s powers authorized by the NBA.  The crucial words of 
      the sentence were “in these circumstances,” which referred to the fact stated in 
      the previous sentence of the bank’s retention of substantial interests in the credit 
      card accounts.  As we understand the Krispin opinion, the fact that the bank was 
      described as the “originating entity” had no significance for the court’s decision, 
      which would have come out the opposite way if the bank, notwithstanding that 
      it originated the credits in question, had sold them outright to a new, unrelated 
      owner, divesting itself completely of any continuing interest in them, so that its 
      operations would no longer be affected by the application of state law to the new 
      owner’s further administration of the credits. 



                                                       ‐21‐ 
                                            
                       MADDEN V. MIDLAND FUNDING, LLC 
 1          Krispin does not support finding preemption here.  In Krispin, 

 2    when the national bank’s receivables were purchased by May Stores, 

 3    the national bank retained ownership of the accounts, leading the 

 4    court to conclude that “the real party in interest is the bank.” 218 

 5    F.3d at 924.  Unlike Krispin, neither BoA nor FIA has retained an 

 6    interest in Madden’s account, which further supports the conclusion 

 7    that subjecting the defendants to state regulations does not prevent 

 8    or significantly interfere with the exercise of BoA’s or FIA’s powers.   

 9          The defendants and the District Court also rely upon Phipps v. 

10    FDIC, 417 F.3d 1006 (8th Cir. 2005).  In that case, the plaintiffs 

11    brought an action under Missouri law to recover allegedly unlawful 

12    fees charged by a national bank on mortgage loans.  The plaintiffs 

13    alleged that after charging these fees, which included a purported 

14    “finder’s fee” to third‐party Equity Guaranty LLC (a non‐bank 

15    entity), the bank sold the loans to other defendants.  The court held 

16    that the fees at issue were properly considered “interest” under the 




                                         ‐22‐ 
                                             
                        MADDEN V. MIDLAND FUNDING, LLC 
 1    NBA and concluded that, under those circumstances, it “must look 

 2    at ‘the originating entity (the bank), and not the ongoing assignee . . . 

 3    in determining whether the NBA applies.’”  Id. at 1013 (quoting 

 4    Krispin, 218 F.3d at 924 (alteration in original)).   

 5           Phipps is distinguishable from this case.  There, the national 

 6    bank was the entity that charged the interest to which the plaintiffs 

 7    objected.  Here, on the other hand, Madden objects only to the 

 8    interest charged after her account was sold by FIA to the defendants.  

 9    Furthermore, if Equity Guaranty was paid a “finder’s fee,” it would 

10    benefit from NBA preemption as an agent of the national bank.  

11    Indeed, Phipps recognized that “‘[a] national bank may use the 

12    services of, and compensate persons not employed by, the bank for 

13    originating loans.’”  Id. (quoting 12 C.F.R. § 7.1004(a)).  Here, the 




                                          ‐23‐ 
                                                         
                                  MADDEN V. MIDLAND FUNDING, LLC 
1    defendants do not suggest that they have such a relationship with 

2    BoA or FIA.3 

3    II.        Choice of Law:  Delaware vs. New York 

4               The defendants contend that the Delaware choice‐of‐law 

5    provision contained in the Change In Terms precludes Madden’s 

6    New York usury claims.4  Although raised below, the District Court 

7    did not reach this issue in ruling on the defendants’ motion for 

8    summary judgment.5  Subsequently, in the Stipulation for Entry of 


                                                   
     3 We are not persuaded by Munoz v. Pipestone Financial, LLC, 513 F. Supp. 2d 1076 
     (D. Minn. 2007), upon which the defendants and the District Court also rely.  
     Although the court found preemption applicable to an assignee of a national 
     bank in a case analogous to Madden’s suit, it misapplied Eighth Circuit 
     precedent by applying unwarranted significance to Krispin’s use of the word 
     “originating entity” and straying from the essential inquiry—whether applying 
     state law would “significantly interfere with the national bank’s exercise of its 
     powers,” Barnett Bank, 517 U.S. at 33, because of a subsidiary or agency 
     relationship or for other reasons.  
     4 The Change In Terms, which amended the original Cardholder Agreement, 

     includes the following provision:  “This Agreement is governed by the laws of 
     the State of Delaware (without regard to its conflict of laws principles) and by 
     any applicable federal laws.”  App’x at 58, 91.   
     5 We reject Madden’s contention that this argument was waived.  First, although 

     the defendants’ motion for summary judgment urged the District Court to rule 
     on other grounds, it did raise the Delaware choice‐of‐law clause.  Defs.’ Summ. J. 
     Mem. 4 & n.3, No. 7:11‐cv‐08149 (S.D.N.Y. Jan. 25, 2013), ECF No. 32.  Second, 
      

                                                      ‐24‐ 
                                                                   
                                 MADDEN V. MIDLAND FUNDING, LLC 
1    Judgment, the parties resolved in the defendants’ favor the dispute 

2    as to whether Madden was bound by the Change In Terms.  The 

3    parties appear to agree that if Delaware law applies, the rate the 

4    defendants charged Madden was permissible.6   

5               We do not decide the choice‐of‐law issue here, but instead 

6    leave it for the District Court to address in the first instance.7 

7    III.       Madden’s Fair Debt Collection Practices Act Claim 

8               Madden also contends that by attempting to collect interest at 

9    a rate higher than allowed by New York law, the defendants falsely 

                                                                                                                                 
     this argument was not viable prior to the Stipulation for Entry of Judgment due 
     to unresolved factual issues―principally, whether Madden had received the 
     Change In Terms.   
     6 We express no opinion as to whether Delaware law, which permits a “bank” to 

     charge any interest rate allowable by contract, see Del. Code Ann. tit. 5, § 943, 
     would apply to the defendants, both of which are non‐bank entities. 
     7 Because it may assist the District Court, we note that there appears to be a split 

     in the case law.  Compare Am. Equities Grp., Inc. v. Ahava Dairy Prods. Corp., No. 01 
     Civ. 5207(RWS), 2004 WL 870260, at *7‐9 (S.D.N.Y. Apr. 23, 2004) (applying New 
     York’s usury law despite out‐of‐state choice‐of‐law clause); Am. Express Travel 
     Related Servs. Co. v. Assih, 26 Misc. 3d 1016, 1026 (N.Y. Civ. Ct. 2009) (same); N. 
     Am. Bank, Ltd. v. Schulman, 123 Misc. 2d 516, 520‐21 (N.Y. Cnty. Ct. 1984) (same) 
     with RMP Capital Corp. v. Bam Brokerage, Inc., 21 F. Supp. 3d 173, 186 (E.D.N.Y. 
     2014) (finding out‐of‐state choice‐of‐law clause to preclude application of New 
     York’s usury law). 



                                                               ‐25‐ 
                                           
                       MADDEN V. MIDLAND FUNDING, LLC 
 1    represented the amount to which they were legally entitled in 

 2    violation of the FDCPA, 15 U.S.C. §§ 1692e(2)(A), (5), (10), 1692f(1).  

 3    The District Court denied the defendants’ motion for summary 

 4    judgment on this claim for two reasons.  First, it held that there was 

 5    a genuine dispute of material fact as to whether the defendants are 

 6    assignees of FIA; if they are, it reasoned, Madden’s FDCPA claim 

 7    would fail because state usury laws—the alleged violation of which 

 8    provide the basis for Madden’s FDCPA claim—do not apply to 

 9    assignees of a national bank.  The parties subsequently stipulated 

10    “that FIA assigned Defendants Ms. Madden’s account,” App’x 

11    at 138, and the District Court, in accord with its prior ruling, entered 

12    judgment for the defendants.  Because this analysis was predicated 

13    on the District Court’s erroneous holding that the defendants receive 

14    the same protections under the NBA as do national banks, we find 

15    that it is equally flawed. 




                                        ‐26‐ 
                                           
                       MADDEN V. MIDLAND FUNDING, LLC 
 1          Second, the District Court held that if Madden received the 

 2    Cardholder Agreement and Change In Terms, a fact to which the 

 3    parties later stipulated, any FDCPA claim of false representation or 

 4    unfair practice would fail because the agreement allowed for the 

 5    interest rate applied by the defendants.  This conclusion is premised 

 6    on an assumption that Delaware law, rather than New York law, 

 7    applies, an issue the District Court did not reach.  If New York’s 

 8    usury law applies notwithstanding the Delaware choice‐of‐law 

 9    clause, the defendants may have made a false representation or 

10    engaged in an unfair practice insofar as their collection letter to 

11    Madden stated that they were legally entitled to charge interest in 

12    excess of that permitted by New York law.  Thus, the District Court 

13    may need to revisit this conclusion after deciding whether Delaware 

14    or New York law applies. 

15          Because the District Court’s analysis of the FDCPA claim was 

16    based on an erroneous NBA preemption finding and a premature 




                                        ‐27‐ 
                                             
                       MADDEN V. MIDLAND FUNDING, LLC 
 1    assumption that Delaware law applies, we vacate the District 

 2    Court’s judgment as to this claim. 

 3    IV.    Class Certification 

 4           Madden asserts her claims on behalf of herself and a class 

 5    consisting of “all persons residing in New York [] who were sent a 

 6    letter by Defendants attempting to collect interest in excess of 25% 

 7    per annum [] regarding debts incurred for personal, family, or 

 8    household purposes.”  Pl.’s Class Certification Mem. 1, No. 7:11‐cv‐

 9    08149 (S.D.N.Y. Jan. 18, 2013), ECF No. 29.  The defendants have 

10    represented that they sent such letters with respect to 49,780 

11    accounts.   

12           Madden moved for class certification before the District Court.  

13    The District Court denied the motion, holding that because 

14    “assignees are entitled to the protection of the NBA if the originating 

15    bank was entitled to the protection of the NBA . . . the class action 

16    device in my view is not appropriate here.”  App’x at 120.  Because 




                                        ‐28‐ 
                                           
                       MADDEN V. MIDLAND FUNDING, LLC 
1    the District Court’s denial of class certification was entwined with its 

2    erroneous holding that the defendants receive the same protections 

3    under the NBA as do national banks, we vacate the denial of class 

4    certification. 

5                                CONCLUSION 

6           We REVERSE the District Court’s holding as to National Bank 

7    Act preemption, VACATE the District Court’s judgment and denial 

8    of class certification, and REMAND for further proceedings 

9    consistent with this opinion.   




                                        ‐29‐